Citation Nr: 1202060	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  03-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for headaches.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980 and from December 1982 to October 1986. 

This case comes before the Board on appeal of a January 2002 rating decision of the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  Thereafter, the Veteran's claims file was returned to his local RO in Waco, Texas. 

In June 2006, the Veteran testified at a Travel Board hearing at the RO. 

In a decision dated November 2006, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated September 2008, the Court vacated the Board's decision and remanded the case for further adjudication. 

The Board remanded this case in September 2009 for additional development.  The case returns now for appellate consideration.  While on remand, the Appeals Management Center (AMC) granted service connection for cervical spondylosis and spinal canal stenosis (claimed as a neck disability) in an August 2011 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned as yet.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue has been resolved and is not in appellate status.

Also in September 2009, the Board issued a decision denying a motion for revision of a 1994 Board decision on the basis of clear and unmistakable error.  The September 2009 decision (it appears) is presently on appeal to the Court; the matter is not presently before the Board and will not be addressed further here.  

The Board notes that, in argument presented to the Court and by letter received in April 2009, the Veteran raised several claims involving CUE in past RO rating decisions as well as additional service connection claims for consideration.  The Board referred these issues to the RO in the September 2009 decision, but the claims file does not reflect any action to develop these claims.  The Veteran raised a similar set of issues in a November 2011 statement.  These issues are again REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The AMC issued an August 2011 Supplemental Statement of the Case (SSOC) continuing the 30 percent rating for the headache disability.  The SSOC stated that the Veteran had 30 days to respond with additional and evidence before the claims file would be returned to the Board.  The Veteran did respond with additional evidence and argument on the 30th day following notice of the SSOC.  The AMC returned the claims file to the Board in spite of the submission.  The Board sent a letter to the Veteran asking whether he wished to waive consideration of the evidence by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304 (2011).  He responded in November 2011 that he did not and that he wanted his claims file remanded.  The Board remands accordingly.

The Board further notes that the Veteran has alleged unemployability due to the service-connected headache disability.  While the Veteran is in receipt of a total disability rating due to individual unemployability (TDIU), that was granted by the RO in 1998 on the basis of multiple service-connected disabilities.  Since that time, the U.S. Court of Appeals for Veterans Claims (Court) has ruled that TDIU may also be awarded on the basis of a single service-connected disability without regard to other service-connected disabilities.  Bradley v. Peake, 22 Vet.App. 280, 291-92 (2008).  If a TDIU is awarded, the remaining service-connected disabilities may create entitlement to special monthly compensation.  Id; see also 38 U.S.C.A. § 1114(s).  If a TDIU is warranted based on just the headaches disability, a greater benefit may result in the form of special monthly compensation.  The Veteran has stated repeatedly that his headaches should receive at least the maximum schedular rating of 50 percent and more, in full knowledge that 50 percent is the schedular maximum for migraine headaches.  This statement is sufficient to raise the issue of TDIU solely on the basis of the headache disability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue must be addressed by the Agency of Original Jurisdiction (AOJ) in the first instance.  The issue is remanded to the AMC for appropriate notice under VA's duty to notify and adjudication in the first instance.  

In this regard, it is important to note that this case has been to the Court and the Board is attempting to address all possible claims and sub-issues to avoid additional litigation in this matter in light of the nuances of recent determinations in Rice and 
Bradley.

Similarly, the Board must remand a reasonably raised special monthly compensation (SMC) issue as a part of the Veteran's increased rating claim.  The Veteran submitted additional evidence in September 2011.  Among this evidence was a statement from the Veteran's daughter indicating that the Veteran becomes so incapacitated by his headaches that he is unable to care for himself and that she must care for him during these episodes which occur at least twice a month.  The Board finds that this statement is sufficient to raise a claim for SMC based on the need for regular aid and attendance.  The Board remands the issue to the RO for appropriate action. 

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification action required by VA's duty to notify with respect to TDIU and for SMC on the basis of the need for regular aid and attendance on the basis of migraine headaches.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  


2.  Then, the RO/AMC should readjudicate the claim, to include entitlement to TDIU and SMC based on the need for regular aid and attendance, both solely on the basis of migraine headaches, on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

